ORDER
PER CURIAM
On consideration of Disciplinary Counsel’s report regarding petitioner’s petition for reinstatement wherein Disciplinary Counsel informs the court that Ms, Lea has demonstrated that she is fit to resume the practice of law, and it appearing that petitioner is eligible to file the petition for reinstatement, see In re Lea, 13 A.3d 770 (D.C. 2011); In re Lea, 969 A.2d 881 (D.C. 2009), it is
ORDERED that petitioner’s petition for reinstatement is granted. It is
FURTHER ORDERED that Terri Y. Lea is hereby reinstated to the Bar of the District of Columbia.